Exhibit 10.1










SECURITIES PURCHASE AGREEMENT


 AMONG


HEARTLAND, INC.,


LEE OIL COMPANY, INC.,
LEE’S FOOD MARTS, LLC,
LEE ENTERPRISES, INC.
LEE HOLDING COMPANY, LP
AND
AND GARY LEE














Dated as of October __, 2008




 
1

--------------------------------------------------------------------------------


 
 
 

 
SECURITIES PURCHASE AGREEMENT




SECURITIES PURCHASE AGREEMENT, dated as of October __, 2008 (the “Agreement”),
among Heartland, Inc., a corporation organized under the laws of Maryland (the
“Purchaser”), LEE HOLDING COMPANY, LP, and Gary Lee (the “Sellers”), Lee Oil
Company, Inc., a corporation organized under the laws of Virginia (“Lee Oil”),
Lee’s Food Mart, LLC, a limited liability company organized under the laws of
Tennessee (“Lee Food”), and Lee Enterprises, Inc., a corporation organized under
the laws of Kentucky (“Lee,” and together with Lee Oil and Lee Food, the
“Companies”).
 
W I T N E S S E T H:
 
WHEREAS, the Seller owns an aggregate of ______ shares of common stock, $___ par
value, of Lee Oil (the “Lee Oil Shares”), an aggregate of _____ (_____)
membership interest of Lee Food (the “Lee Membership Interest”), and an
aggregate of ______ (   ) shares of common stock, $___ par value, of Lee (the
“Lee Shares,” and collectively with the Lee Oil Shares and the Lee Membership
Interest, the “Securities”), which Securities constitute all of the issued and
outstanding shares of capital stock of the Companies; and
 
WHEREAS, the Seller desires to sell to Purchaser, and the Purchaser desires to
purchase from the Seller, the Securities for the purchase price and upon the
terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I  SALE AND PURCHASE OF SHARES
 
1.1 Sale and Purchase of Securities.
 
Upon the terms and subject to the conditions contained herein, on the Closing
Date the Sellers shall sell, assign, transfer, convey and deliver to the
Purchaser, and the Purchaser shall purchase from the Sellers, all of the
Securities. 
 


ARTICLE II  PURCHASE PRICE AND PAYMENT
 
2.1 Amount of Purchase Price. The purchase price for the Securities, which shall
be paid based on the Sellers instruction at the Closing Date, shall be an amount
equal to:
 
(a)           $3,250,000 (US dollars) payable to the Sellers (the “Cash Purchase
Price”);
 
(b)           2,500,000 shares of common stock of the Purchaser, $.001 par value
per share, to be issued to the Seller (the “Purchase Price Shares”);
 
(c)           $3,250,000 (US dollars) evidenced by a subordinated secured
promissory notes in the form of exhibit 2.1 attached hereto (the “Note” and
collectively with the Cash Purchase Price and the Purchase Price Shares, the
“Purchase Price”)
 
2.2 Payment of Purchase Price.
 
On the Closing Date, the Purchaser shall pay the Cash Purchase Price to the
Sellers, which shall be paid by the delivery to Sellers of a certified or bank
cashier's checks, payable to the order of the Sellers or, at the Seller’s
option, by wire transfer of immediately available funds into accounts designated
by the Sellers.  Further, the Purchaser shall deliver the Note and the Purchase
Price Shares within five (5) business days of the Closing Date.
 
 
 
2

--------------------------------------------------------------------------------


 
 
ARTICLE III  CLOSING AND TERMINATION
 
                      3.1           Closing Date.
 
Subject to the satisfaction of the conditions set forth in Sections 7.1 and 7.2
hereof (or the waiver thereof by the party entitled to waive that condition),
the closing of the sale and purchase of the Securities provided for in Section
1.1 hereof (the "Closing") shall take place at the offices of Law Offices of
Robert L. Brown, located at 1005 South Main Street, Corbin, Kentucky, 40701, (or
at such other place as the parties may designate in writing) on October 1, 2008
or such other date as the Sellers and the Purchaser may designate and such
designation shall occur no later than October 1, 2008.  The date on which the
Closing shall be held is referred to in this Agreement as the "Closing Date".
 
3.2 Termination of Agreement.
 
This Agreement may be terminated prior to the Closing as follows:
 
(a) At the election of the Sellers or the Purchaser on or after October 1, 2008,
if the Closing shall not have occurred by the close of business on such date
provided that the terminating party is not in default of any of its obligations
hereunder and the Closing Date shall not have extended by the parties to a date
after October 1, 2008;
 
(b) by mutual written consent of the Sellers and the Purchaser; or
 
(c) by the Sellers or the Purchaser if there shall be in effect a final
nonappealable order of a governmental body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not nonappealable (and pursue
such appeal with reasonable diligence).
 
3.3 Procedure Upon Termination.
 
In the event of termination and abandonment by the Purchaser or the Sellers, or
both, pursuant to Section 3.2 hereof, written notice thereof shall forthwith be
given to the other party or parties, and this Agreement shall terminate, and the
purchase of the Securities hereunder shall be abandoned, without further action
by the Purchaser or the Sellers.  If this Agreement is terminated as provided
herein, each party shall redeliver all documents, work papers and other material
of any other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same.
 
3.4 Effect of Termination.
 
In the event that this Agreement is validly terminated as provided herein, then
each of the parties shall be relieved of their duties and obligations arising
under this Agreement after the date of such termination and such termination
shall be without liability to the Purchaser, the Companies, the Seller or the
Companies; provided, however, that the obligations of the parties set forth in
Section 10.4 hereof shall survive any such termination and shall be enforceable
hereunder.
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 


The Sellers hereby jointly and severally represent and warrant to the Purchaser
that:
 
                      4.1.           Organization and Good Standing of the
Companies.  Each of the Companies is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation as set forth above. The Companies are not required to be qualified
to transact business in any other jurisdiction where the failure to so qualify
would have an adverse effect on the business of the Companies.
 
 
3

--------------------------------------------------------------------------------



 
                      4.2.           Authority.


                                (a)           Each of the Companies has full
power and authority (corporate and otherwise) to carry on its business and has
all permits and licenses that are necessary to the conduct of its business or to
the ownership, lease or operation of its properties and assets.


                                (b)           The execution of this Agreement
and the delivery hereof to the Purchaser and the sale contemplated herein have
been, or will be prior to Closing, duly authorized by the Board of Directors of
the Seller and each of the Companies and by the Seller as sole stockholder of
the Companies having full power and authority to authorize such actions.


                                (c)           Subject to any consents required
under Section 4.7 below, the Sellers and the Companies have the full legal
right, power and authority to execute, deliver and carry out the terms and
provisions of this Agreement; and this Agreement has been duly and validly
executed and delivered on behalf of Sellers and the Companies and constitutes a
valid and binding obligation of the Sellers and the Companies, enforceable in
accordance with its terms.


                                (d)           Except as set forth in Schedule
4.2 hereto, to the best of Seller’s knowledge, neither the execution and
delivery of this Agreement, the consummation of the transactions herein
contemplated, nor compliance with the terms of this Agreement will violate,
conflict with, result in a breach of, or constitute a default under any statute,
regulation, indenture, mortgage, loan agreement, or other agreement or
instrument to which the Seller or any of the Companies is a party or by which it
or any of them is bound, any charter, regulation, or bylaw provision of the
Seller or any of the Companies, or any decree, order, or rule of any court or
governmental authority or arbitrator that is binding on the Seller or any of the
Companies in any way.


                      4.3.           Shares.


                                (a)           The authorized capital stock of
Lee Oil consists of _________ (______) shares of common stock, par value $____
per share, of which _______ (__) shares have been issued to Sellers and
constitute the only shares of the capital stock of Lee Oil outstanding.  The
authorized capital stock of Lee Food consists of _________  membership interest
which membership interests have been issued to Sellers and constitute the only
securities of the capital stock of Lee Food outstanding.  The authorized capital
stock of Lee consists of _____________ (______) shares of common stock, par
value $___ per share, of which ___________ (___) shares have been issued to
Seller and constitute the only shares of the capital stock of Lee
outstanding.    All of the Securities are duly authorized, validly issued, fully
paid and non-assessable.


                                (b)           The Seller is the lawful record
and beneficial owner of all the Securities, free and clear of any liens,
pledges, encumbrances, charges, claims or restrictions of any kind, except as
set forth in Schedule 4.3 hereto, and have, or will have on the Closing Date,
the absolute, unilateral right, power, authority and capacity to enter into and
perform this Agreement without any other or further authorization, action or
proceeding, except as specified herein.


                                (c)           There are no authorized or
outstanding subscriptions, options, warrants, calls, contracts, demands,
commitments, convertible securities or other agreements or arrangements of any
character or nature whatever under which any of the Companies are or may become
obligated to issue, assign or transfer any shares of capital stock of any of the
Companies, except as set forth in Schedule 4.3 hereto.  Upon the delivery to
Purchaser on the Closing Date of the certificates representing the Securities,
Purchaser will have good, legal, valid, marketable and indefeasible title to all
the then issued and outstanding shares of capital stock of the Companies, free
and clear of any liens, pledges, encumbrances, charges, agreements, options,
claims or other arrangements or restrictions of any kind (other than any such
liens, pledges, encumbrances, charges, agreements, options, claims and other
arrangements and restrictions that will be terminated and discharged promptly on
Closing upon the receipt by the holders of the same of sums sufficient to pay in
full the obligations secured by such liens and other encumbrances, which such
liens are attached hereto as Schedule 4.3(c)).


                      4.4.           Basic Corporate Records.  The copies of the
Articles of Incorporation or Organization of each of the Companies (certified by
the Secretary of State or other authorized official of the jurisdiction of
incorporation), and the Bylaws of each of the Companies, as the case may be
(certified within 30 days of the date of this Agreement as true, correct and
complete by each of the Companies’ secretary or assistant secretary), all of
which have been delivered to the Purchaser, are true, correct and complete as of
the date of this Agreement.


                      4.5.           Minute Books.  The minute books of each of
the Companies, which shall be exhibited to the Purchaser between the date hereof
and the Closing Date, each contain true, correct and complete minutes and
records of all meetings, proceedings and other actions of the shareholders,
Boards of Directors and committees of such Boards of Directors of each such
corporation, if any, and, on the Closing Date, will contain true, correct and
complete minutes and records of any meetings, proceedings and other actions of
the shareholders, respective Boards of Directors and committees of such Boards
of Directors of each such corporation.
 
 
 
4

--------------------------------------------------------------------------------



 
                      4.6.           Subsidiaries and Affiliates.  Any and all
businesses, entities, enterprises and organizations in which any of the
Companies has any ownership, voting or profit and loss sharing percentage
interest (the “Subsidiaries”) are identified in Schedule 4.6 hereto, together
with the Companies’ interest therein.  Unless the context requires otherwise or
specifically designated to the contrary on Schedule 4.6 hereto, “Companies” as
used in this Agreement shall include all such Subsidiaries.  Except as set forth
in Sections 4.6 or 4.31 or on Schedule 4.6 hereto, (i) the Companies have made
no advances to, or investments in, nor owns beneficially or of record, any
securities of or other interest in, any business, entity, enterprise or
organization, (ii) there are no arrangements through which any of the Companies
has acquired from, or provided to, the Seller or their affiliates any goods,
properties or services, (iii) there are no rights, privileges or advantages now
enjoyed by any of the Companies as a result of the ownership of the Companies by
the Seller which, to the knowledge of the Seller or the Companies, might be lost
as a result of the consummation of the transactions contemplated by this
Agreement.  Each entity shown on Schedule 4.6 is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, and has full corporate power to own all of its property and to
carry on its business as it is now being conducted.  Also set forth on Schedule
4.6 hereto is a list of jurisdictions in which each Subsidiary is qualified as a
foreign corporation.  Such jurisdictions are the only jurisdictions in which the
ownership or leasing of property by each Subsidiary or the conduct of its
business requires it to be so qualified.  All of the outstanding shares of
capital stock of each Subsidiary have been duly authorized and validly issued,
are fully paid and nonassessable, and, except as set forth on Schedule 4.6
hereto, are owned, of record and beneficially, by the Companies, and on the
Closing Date will be owned by the Companies, free and clear of all liens,
encumbrances, equities, options or claims whatsoever.  No Subsidiary has
outstanding any other equity securities or securities options, warrants or
rights of any kind that are convertible into equity securities of such
Subsidiary, except as set forth on Schedule 4.6 hereto.


                      4.7.           Consents.  Except as set forth in Schedule
4.7 hereto, and to the best of Seller’s knowledge, no consents or approvals of
any public body or authority and no consents or waivers from other parties to
leases, licenses, franchises, permits, indentures, agreements or other
instruments are (i) required for the lawful consummation of the transactions
contemplated hereby, or (ii) necessary in order that the Business can be
conducted by the Purchaser in the same manner after the Closing as heretofore
conducted by the Companies, nor will the consummation of the transactions
contemplated hereby result in creating, accelerating or increasing any liability
of the Companies.


                      4.8.           Financial Statements.  The Seller has
delivered, or will deliver prior to Closing, to the Purchaser copies of the
following financial statements (which include all notes and schedules attached
thereto), all of which to the best of Seller’s knowledge,  are true, complete
and correct, have been prepared from the books and records of the Companies in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied and fairly present the financial condition, assets, liabilities and
results of operations of the Companies as of the dates thereof and for the
periods covered thereby:



 
the unaudited combined balance sheet of each of the Companies as at December 31,
2006 and 2007, and the related unaudited statements of operations, stockholder’s
equity and of cash flows of the Companies for the years then ended and (ii) the
unaudited balance sheet of the Companies as of June 30, 2008 and the related
compiled statement of operations of the Companies for the six (6) month period
then ended (such statements, including the related notes and schedules thereto,
are referred to herein as the “Financial Statements”).



                      In such Financial Statements, the statements of operations
do not contain any items of special or nonrecurring income or any other income
not earned in the ordinary course of business except as set forth in Schedule
4.8 hereto, and the financial statements for the interim period indicated
include all adjustments, which consist of only normal recurring accruals,
necessary for such fair presentation.  There are no facts known to any of the
Sellers, the Companies that, under generally accepted accounting principles
consistently applied, would alter the information contained in the foregoing
Financial Statements in any material way.
                      

                      For the purposes hereof, the balance sheet of the
Companies as of June 30, 2008 is referred to as the “Balance Sheet” and June 30,
2008 is referred to as the “Balance Sheet Date”.


                      4.9.           Records and Books of Account. To the best
of Seller’s knowledge, the records and books of account of the Companies and of
each Subsidiary reflect all material items of income and expense and all
material assets, liabilities and accruals, and have been, and to the Closing
Date will be, regularly kept and maintained in conformity with GAAP applied on a
consistent basis.
 
 
 
5

--------------------------------------------------------------------------------



 
                      4.10.                      Absence of Undisclosed
Liabilities.  Except as and to the extent reflected or reserved against in the
Companies’ Financial Statements (as defined in Section 4.8 of this Agreement) or
disclosed in Schedule 4.10 hereto, there are no known liabilities or obligations
of the Companies, whether accrued, fixed, absolute, contingent, determined or
determinable, and including without limitation (i) liabilities to former,
retired or active employees of the Companies under any pension, health and
welfare benefit plan, vacation plan or other plan of the Companies, (ii) tax
liabilities incurred in respect of or measured by income for any period prior to
the close of business on the Balance Sheet Date, or arising out of transactions
entered into, or any state of facts existing, on or prior to said date, and
(iii) contingent liabilities in the nature of an endorsement, guarantee,
indemnity or warranty, other than liabilities and contingent liabilities
incurred in the ordinary course of business since the Balance Sheet Date
consistent with the Companies’ recent customary business practice, none of which
is materially adverse to the Companies.


4.11                      Taxes.


(a)           For purposes of this Agreement, “Tax” or “Taxes” refers to:  (i)
any and all federal, state, local and foreign taxes, assessments and other
governmental charges, duties, impositions and liabilities relating to taxes,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise and property taxes and
escheatment payments, together with all interest, penalties and additions
imposed with respect to such amounts and any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor entity; (ii) any liability for the
payment of any amounts of the type described in clause (i) as a result of being
or ceasing to be a member of an affiliated, consolidated, combined or unitary
group for any period (including, without limitation, any liability under Treas.
Reg. Section 1.1502-6 or any comparable provision of foreign, state or local
law); and (iii) any liability for the payment of any amounts of the type
described in clause (i) or (ii) as a result of any express or implied obligation
to indemnify any other person or as a result of any obligations under any
agreements or arrangements with any other person with respect to such amounts
and including any liability for taxes of a predecessor entity.


                                (b)           (i)           Each of the
Companies has timely filed all federal, state, local and foreign returns,
estimates, information statements and reports (“Returns”) relating to Taxes
required to be filed by such Companies with any Tax authority. To the best of
Seller’s knowledge, all such Returns are true, correct and complete in all
material respects and each of the Companies has paid all Taxes shown to be due
on such Returns.  Except as listed on Schedule 4.11 hereto, none of the
Companies is currently the beneficiary of any extensions of time within which to
file any Returns. The Seller and the Companies have furnished and made available
to the Purchaser complete and accurate copies of all income and other Tax
Returns and any amendments thereto filed by the Companies in the last three (3)
years.


(ii) To the best of Seller’s knowledge, each of the Companies, as of the Closing
Date, will have withheld and accrued or paid to the proper authority all Taxes
required to have been withheld and accrued or paid by such company.


(iii) To the best of Seller’s knowledge, none of the Companies has been
delinquent in the payment of any Tax nor is there any Tax deficiency outstanding
or assessed against such Companies.  The Companies have not executed any
unexpired waiver of any statute of limitations on or extending the period for
the assessment or collection of any Tax.


(iv) To the best of Seller’s knowledge, there is no dispute, claim, or proposed
adjustment concerning any Tax liability of the Companies either (A) claimed or
raised by any Tax authority in writing and delivered to the Companies or (B)
based upon personal contact by any officer of the Companies with any agent of
such Tax authority, and to the knowledge of Seller and the Companies, there is
no claim for assessment, deficiency, or collection of Taxes, or proposed
assessment, deficiency or collection from the Internal Revenue Service or any
other governmental authority against the Companies which has not been
satisfied.  The Companies are not a party to nor have any Companies been
notified in writing that it is the subject of any pending, proposed, or
threatened action, investigation, proceeding, audit, claim or assessment by or
before the Internal Revenue Service or any other governmental authority, nor
does the Companies have any reason to believe that any such notice will be
received in the future. The Companies have not filed any requests for rulings
with the Internal Revenue Service.  No power of attorney has been granted by any
of the Companies or its Affiliates with respect to any matter relating to Taxes
of the Companies. To the best of Seller’s knowledge,there are no Tax liens of
any kind upon any property or assets of the Companies, except for inchoate liens
for Taxes not yet due and payable.
 
 
 
6

--------------------------------------------------------------------------------



 
(v) The Companies have no liability for any unpaid Taxes which has not been paid
or accrued for or reserved on the Financial Statements (as defined in Section
4.8 of this Agreement) in accordance with GAAP, whether asserted or unasserted,
contingent or otherwise.


(vi) To the best of Seller’s knowledge, there is no contract, agreement, plan or
arrangement to which any of the Companies is a party as of the date of this
Agreement, including but not limited to the provisions of this Agreement,
covering any employee or former employee of the Companies that, individually or
collectively, would reasonably be expected to give rise to the payment of any
amount that would not be deductible pursuant to Sections 280G, 404 or 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”). There is no
contract, agreement, plan or arrangement to which any of the Companies is a
party or by which it is bound to compensate any individual for excise taxes paid
pursuant to Section 4999 of the Code.


(vii) To the best of Seller’s knowledge, the Companies have not filed any
consent agreement under Section 341(f) of the Code or agreed to have Section
341(f)(2) of the Code apply to any disposition of a subsection (f) asset (as
defined in Section 341(f)(4) of the Code) owned by the Companies.


(viii) To the best of Seller’s knowledge, the Companies are not a party to, nor
has any obligation under any tax-sharing, tax indemnity or tax allocation
agreement or arrangement.


(ix) None of the Companies’ assets are tax exempt use property within the
meaning of Section 168(h) of the Code.


                      4.12.                      Intentionally Left Blank.


                      4.13.                      Intentionally Left Blank.


                      4.14.                      Intentionally Left Blank.


                      4.15.                      Real Property Matters. All real
property of the Companies are described in Schedule 4.15 hereto.


                      4.16.                      Leases.  All leases of real and
personal property of the Companies are described in Schedule 4.16 hereto, are in
full force and effect and: (a) constitute legal, valid and binding obligations
of the respective parties thereto enforceable in accordance with their terms,
except as limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting generally the enforcement of creditor’s
rights, and (b) have not been assigned or encumbered.  The Companies have
performed in all material respects the obligations required to be performed by
it under all such leases to date and are not in default in any material respect
under any of said leases, except as set forth in Schedule 4.16 hereto. To the
knowledge of the Sellers and the Companies, no other party to any such lease is
in material default thereunder.  Except as noted on Schedule 4.16 hereto, none
of the leases listed thereon require the consent of a third party in connection
with the transfer of the Securities.


                      4.17.                      Intentionally Left Blank.


                      4.18.                      Insurance Policies.  There is
set forth in Schedule 4.18 hereto a list and brief description of all insurance
policies on the date hereof held by the Companies or on which it pays premiums,
including, without limitation, life insurance and title insurance policies,
which description includes the premiums payable by the Companies
thereunder.  Schedule 4.18 also sets forth, in the case of any life insurance
policy held by the Companies, the name of the insured under such policy, the
cash surrender value thereof and any loans thereunder. To the best of Seller’s
knowledge, all such insurance premiums in respect of such coverage have been,
and to the Closing Date will be, paid in full, or if not due, properly accrued
on the Balance Sheet. To the best of Seller’s knowledge, all claims, if any,
made against the Companies which are covered by such policies have been, or are
being, settled or defended by the insurance companies that have issued such
policies.  Up to the Closing Date, such insurance coverage will be maintained in
full force and effect and will not be cancelled, modified or changed without the
express written consent of the Purchaser, except to the extent the maturity
dates of any such insurance policies expiring prior to the Closing Date.  No
such policy has been, or to the Closing Date will be, cancelled by the issuer
thereof, and, to the knowledge of the Seller and the Companies, between the date
hereof and the Closing Date, there shall be no increase in the premiums with
respect to any such insurance policy caused by any action or omission of the
Seller or of the Companies.


                      4.19.                      Intentionally Left Blank.


                      4.20.                      Intentionally Left Blank.


                      4.21.                      Compliance With the Law.  To
the best of the Sellers’ knowledge, the Companies are not in violation of any
applicable federal, state, local or foreign law, regulation or order or any
other, decree or requirement of any governmental, regulatory or administrative
agency or authority or court or other tribunal (including, but not limited to,
any law, regulation order or requirement relating to securities, properties,
business, products, manufacturing processes, advertising, sales or employment
practices, terms and conditions of employment, occupational safety, health and
welfare, conditions of occupied premises, product safety and liability, civil
rights, or environmental protection, including, but not limited to, those
related to waste management, air pollution control, waste water treatment or
noise abatement).  Except as set forth in Schedule 4.21 hereto, the Companies
have not been and are not now charged with, or to the knowledge of the Sellers
or the Companies under investigation with respect to, any violation of any
applicable law, regulation, order or requirement relating to any of the
foregoing, nor, to the knowledge of Sellers or the Companies after due inquiry,
are there any circumstances that would or might give rise to any such
violation. To the best of Seller’s knowledge, the Companies have filed all
reports required to be filed by the Companies with any governmental, regulatory
or administrative agency or authority.
 
 
 
7

--------------------------------------------------------------------------------


 

 
                      4.22.                      Litigation; Pending Labor
Disputes.  Except as specifically identified on Schedule 4.22 hereto:


                                           (i)           There are no legal,
administrative, arbitration or other proceedings or governmental investigations
pending or, to the knowledge of Sellers or the Companies, threatened, against
the Sellers or the Companies, relating to the Business or the Companies or their
respective properties (including leased property), or the transactions
contemplated by this Agreement, nor is there any basis known to the Sellers or
the Companies for any such action.


                                           (ii)           There are no known
judgments, decrees or orders of any court, or any governmental department,
commission, board, agency or instrumentality binding upon Seller or the
Companies relating to the Business or the Companies the effect of which is to
prohibit any business practice or the acquisition of any property or the conduct
of any business by the Companies or which limit or control or otherwise
adversely affect the Companies’ method or manner of doing business.


                                           (iii)           No work stoppage has
occurred and is continuing or, to the knowledge of Seller or the Companies, is
threatened affecting the Business, and no representation question involving
recognition of a collective bargaining agent exists in respect of any employees
of the Companies.


                                           (iv)           There are no pending
labor negotiations or union organization efforts relating to employees of the
Companies.


                                           (v)           There are no known
charges of discrimination (relating to sex, age, race, national origin, handicap
or veteran status) or unfair labor practices pending or, to the knowledge of the
Seller or the Companies, threatened before any governmental or regulatory agency
or authority or any court relating to employees of the Companies.


                      4.23.                      Absence of Certain Changes or
Events.  Outside the normal course of business, the Companies have not, since
the Balance Sheet Date, except as described on Schedule 4.23 hereto:


                                           (i)           Incurred any material
obligation or, to the best of the Sellers’ knowledge, liability (absolute,
accrued, contingent or otherwise) and any obligation or, to the best of the
Sellers’ knowledge, liability incurred by the Companies in the ordinary course
is not materially adverse, except for claims, if any, that are adequately
covered by insurance;


                                           (ii)           Discharged or
satisfied any lien or encumbrance, or paid or satisfied any obligations or
liability (absolute, accrued, contingent or otherwise) other than (a)
liabilities shown or reflected on the Balance Sheet, and (b) liabilities
incurred since the Balance Sheet Date in the ordinary course of business that
were not materially adverse;


                                           (iii)           Increased or
established any reserve or accrual for taxes or other liability on its books or
otherwise provided therefor, except (a) as disclosed on the Balance Sheet, or
(b) as may have been required under generally accepted accounting principles due
to income earned or expense accrued since the Balance Sheet Date and as
disclosed to the Purchaser in writing;


                                           (iv)           Mortgaged, pledged or
subjected to any lien, charge or other encumbrance any of its assets, tangible
or intangible;


                                           (v)           Sold or transferred any
of its assets or cancelled any debts or claims or waived any rights, except in
the ordinary course of business and which sale or transfer has not been
materially adverse;


                                           (vi)           Disposed of or
permitted to lapse any patents or trademarks or any patent or trademark
applications material to the operation of its business;


                                           (vii)                      Incurred
any significant labor trouble or granted any general or uniform increase in
salary or wages payable or to become payable by it to any director, officer,
employee or agent, or by means of any bonus or pension plan, contract or other
commitment increased the compensation of any director, officer, employee or
agent;


                                           (viii)                      Authorized
any capital expenditure for real estate or leasehold improvements, machinery,
equipment or molds in excess of $5,000.00 in the aggregate;


 
 
8

--------------------------------------------------------------------------------


 
 
                                           (ix)           Except for this
Agreement, entered into any material transaction;


                                           (x)           Issued any stocks,
bonds, or other corporate securities, or made any declaration or payment of any
dividend or any distribution in respect of its capital stock; or


                                           (xi)           Experienced damage,
destruction or loss (whether or not covered by insurance) individually or in the
aggregate materially and adversely affecting any of its properties, assets or
business, or experienced any other material adverse change or changes
individually or in the aggregate affecting its financial condition, assets,
liabilities or business.


                      4.24.                      Employee Benefit Plans.


                                (a)           Schedule 4.24 lists a description
of the only Employee Programs (as defined below) that have been maintained (as
such term is further defined below) by the Companies at any time during the five
(5) years prior to the date hereof.


                                (b)           To the best of Seller’s knowledge,
there has not been any failure of any party to comply with any laws applicable
with respect to any Employee Program that has been maintained by any of the
Companies.  With respect to any Employee Programs now or heretofore maintained
by the Companies, the Companies, there has occurred no breach of any duty under
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or
other applicable law which could result, directly or indirectly in any taxes,
penalties or other liability to the Purchaser, the Companies or any affiliate
(as defined below). To the best of Seller’s knowledge, no litigation,
arbitration, or governmental administrative proceeding (or investigation) or
other proceeding (other than those relating to routine claims for benefits) is
pending or, to the knowledge of the Companies or Seller, threatened with respect
to any such Employee Program.


                                (c)           Except as set forth in Schedule
4.24 attached hereto, to the best of Seller’s knowledge, neither the Companies
nor any affiliate has ever (i) provided health care or any other non-pension
benefits to any employees after their employment was terminated (other than as
required by Part 6 of Subtitle B of Title I of ERISA) or has ever promised to
provide such post-termination benefits or (ii) maintained an Employee Program
provided to such employees subject to Title IV of ERISA, Section 401(a) or
Section 412 of Code, including, without limitation, any Multiemployer Plan.


(d)           For purposes of this Section 4.24:
 
                                           (i)           “Employee Program”
means (A) all employee benefit plans within the meaning of ERISA Section 3(3),
including, but not limited to, multiple employer welfare arrangements (within
the meaning of ERISA Section 3(40)), plans to which more than one unaffiliated
employer contributes and employee benefit plans (such as foreign or excess
benefit plans) which are not subject to ERISA; and (B) all stock option plans,
bonus or incentive award plans, severance pay policies or agreements, deferred
compensation agreements, supplemental income arrangements, vacation plans, and
all other employee benefit plans, agreements, and arrangements not described in
(A) above.  In the case of an Employee Program funded through an organization
described in Code Section 501(c)(9), each reference to such Employee Program
shall include a reference to such organization;


                                           (ii)           An entity “maintains”
an Employee Program if such entity sponsors, contributes to, or provides (or has
promised to provide) benefits under such Employee Program, or has any obligation
(by agreement or under applicable law) to contribute to or provide benefits
under such Employee Program, or if such Employee Program provides benefits to or
otherwise covers employees of such entity (or their spouses, dependents, or
beneficiaries);


                                           (iii)           An entity is an
“affiliate” of a Companies for purposes of this Section 3.24 if it would have
ever been considered a single employer with the Companies under ERISA Section
4001(b) or part of the same “controlled group” as the Companies for purposes of
ERISA Section 302(d)(8)(C); and


                                           (iv)           “Multiemployer Plan”
means a (pension or non-pension) employee benefit plan to which more than one
employer contributes and which is maintained pursuant to one or more collective
bargaining agreements.
 
 
 
9

--------------------------------------------------------------------------------



 
                      4.25.                      Product Warranties and Product
Liabilities.  The product warranties and return policies of the Companies in
effect on the date hereof and the types of products to which they apply are
described on Schedule 4.25 hereto.  Schedule 4.25 hereto also sets forth all
product liability claims involving amounts in controversy in excess of $5,000
that are currently either pending or, to the best of the Seller’s and the
Companies’ knowledge, threatened against the Companies.  The Companies have not
paid in the aggregate, or allowed as credits against purchases, or received
claims for more than one percent (1%) per year of gross sales, as determined in
accordance with GAAP consistently applied, during the past three years pursuant
to obligations under any warranty or any product liability claim with respect to
goods manufactured, assembled or furnished by the Companies.  To the knowledge
of the Seller or the Companies, the future cost of performing all such
obligations and paying all such product liability claims with respect to goods
manufactured, assembled or furnished prior to the Closing Date will not exceed
the average annual cost thereof for said past three year period. 


                      4.26.                      Intentionally Left Blank.


                      4.27.                      Absence of Certain Commercial
Practices.  Except as described on Schedule 4.27 hereto, neither the Companies
nor the Sellers has made any payment (directly or by secret commissions,
discounts, compensation or other payments) or given any gifts to another
business concern, to an agent or employee of another business concern or of any
governmental entity (domestic or foreign) or to a political party or candidate
for political office (domestic or foreign), to obtain or retain business for the
Companies or to receive favorable or preferential treatment, except for gifts
and entertainment given to representatives of customers or potential customers
of sufficiently limited value and in a form (other than cash) that would not be
construed as a bribe or payoff.


                      4.28.                      Licenses, Permits, Consents and
Approvals.  The Companies have, and at the Closing Date will have, all licenses,
permits or other authorizations of governmental, regulatory or administrative
agencies or authorities (collectively, “Licenses”) required to conduct the
Business. All Licenses of the Companies are listed on Schedule 4.28 hereto.  At
the Closing, the Companies will have all such Licenses which are material to the
conduct of the Business and will have renewed all Licenses which would have
expired in the interim.  Except as listed in Schedule 4.28 hereto, to the best
of Seller’s knowledge, no registration, filing, application, notice, transfer,
consent, approval, order, qualification, waiver or other action of any kind
(collectively, a “Filing”) will be required as a result of the sale of the
Securities by Seller in accordance with this Agreement (a) to avoid the loss of
any License or the violation, breach or termination of, or any default under, or
the creation of any lien on any asset of the Companies pursuant to the terms of,
any law, regulation, order or other requirement or any contract binding upon the
Companies or to which any such asset may be subject, or (b) to enable Purchaser
(directly or through any designee) to continue the operation of the Companies
and the Business substantially as conducted prior to the Closing Date.  All such
Filings will be duly filed, given, obtained or taken on or prior to the Closing
Date and will be in full force and effect on the Closing Date.
 
4.29.                      Environmental Matters. Except as set forth on
Schedule 4.29 hereto:
 
(a) To the best of Seller’s knowledge, the operations of the Companies are in
material compliance with all applicable Laws promulgated by any governmental
entity which prohibit, regulate or control any hazardous material or any
hazardous material activity (“Environmental Laws”) and the Companies have all
permits issued pursuant to Environmental Laws or otherwise except for where
noncompliance or the absence of such permits would not, individually or in the
aggregate, have a Material Adverse Effect;
 
(b) To the best of Seller’s knowledge, the Companies have obtained all permits
required under all applicable Environmental Laws necessary to operate the
Business;
 
(c) The Companies are not the subject of any outstanding written order or
Contract with any governmental authority or person respecting Environmental
Laws;
 
(d)          The Companies have not received any written communication alleging
either or both that the Companies may be in violation of any Environmental Law,
or any permit issued pursuant to Environmental Law;


        (e)  There are no material or substance that has been designated by any
governmental entity or applicable federal, state or municipal law to be
radioactive, toxic, hazardous, carcinogenic, mutagenic, or otherwise a danger to
health or the environment, including, without limitation, PCBs, asbestos,
petroleum, urea-formaldehyde, trichloroethylene, other aromatic and/or
halogenated hydrocarbons, pesticides, defoliants, lead, chromium, radon gas or
other radioactive substances, and all substances listed as hazardous materials
(the “Hazardous Materials”) pursuant to any applicable law located on or in any
of the properties or assets owned, leased, occupied or otherwise used  by the
Companies knowingly in violation of Environmental Laws, and no willful release
of any Hazardous Materials or any known violation of any Environmental Laws has
occurred on or from the properties and assets of the Companies. To the best of
Seller’s knowledge, the Companies have not used any of its properties or assets
to produce, generate, store, handle, transport or dispose of any Hazardous
Materials in violation of the Environmental Laws and none of the real properties
or leased premises has been or is being used as a landfill or waste disposal
site.  There are no underground or surface storage tanks located on or in any of
the properties or assets owned, leased, occupied or otherwise used by the
Companies knowingly in breach of the Environmental Laws.
 
 
10

--------------------------------------------------------------------------------



 
                      4.30                      Broker.  Except as specified in
Schedule 4.30 hereto, neither the Companies nor the Sellers has retained any
broker in connection with any transaction contemplated by this
Agreement.  Purchaser and the Companies shall not be obligated to pay any fee or
commission associated with the retention or engagement by the Companies or
Seller of any broker in connection with any transaction contemplated by this
Agreement.


                      4.31.                      Related Party
Transactions.  Except as described in Schedule 4.31 hereto, all transactions
during the past five years between the Companies and any current or former
shareholder or any entity in which the Companies or any current or former
shareholder had or has a direct or indirect interest have been fair to the
Companies as determined by the Board of Directors.  No portion of the sales or
other on-going business relationships of the Companies is dependent upon the
friendship or the personal relationships (other than those customary within
business generally) of the Seller, except as described in Schedule 4.31
hereto.  During the past five years, the Companies have not forgiven or
cancelled, without receiving full consideration, any indebtedness owing to them
by the Seller.


                      4.32                      Patriot Act. To the best of
Seller’s knowledge, the Companies and the Sellers certify that neither the
Companies nor any of their Subsidiaries has been designated, and is not owned or
controlled, by a “suspected terrorist” as defined in Executive Order 13224.  The
Companies and the Seller hereby acknowledge that the Purchaser seeks to comply
with all applicable laws concerning money laundering and related activities.  In
furtherance of those efforts, the Companies and the Seller hereby represent,
warrant and agree that:  (i) none of the cash or property that the Seller has
contributed or paid or will contribute and pay to the Companies has been or
shall be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by the Companies or any
of their Subsidiaries to the Purchaser, to the extent that they are within the
Companies’ and/or their Subsidiaries’ control shall cause the Purchaser to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001.  The Seller shall
promptly notify the Purchaser if any of these representations ceases to be true
and accurate regarding the Seller, the Companies or any of their
Subsidiaries.  The Seller agrees to provide the Purchaser any additional
information regarding the Companies or any of their Subsidiaries that the
Purchaser reasonably requests to ensure compliance with all applicable laws
concerning money laundering and similar activities.


                       4.33                     Investment Intent.  The Purchase
Price Shares are being acquired hereunder by the Sellers for investment purposes
only, for its own account, not as a nominee or agent and not with a view to the
distribution thereof.  The Sellers have no present intention to sell or
otherwise dispose of the Purchase Price Shares and it will not do so except in
compliance with the provisions of the Securities Act of 1933, as amended, and
applicable law.  The Sellers understand that the Purchase Price Shares acquired
hereunder must be held by them indefinitely unless a subsequent disposition or
transfer of any of said shares is registered under the Securities Act of 1933,
as amended, or is exempt from registration therefrom.  The Sellers further
understand that the exemption from registration afforded by Rule 144 (the
provisions of which are known to such Seller) promulgated under the Securities
Act of 1933, as amended, depends on the satisfaction of various conditions, and
that, if and when applicable, Rule 144 may afford the basis for sales only in
limited amounts.
 
4.34                      Accreditation.


                      The Sellers are “accredited investor” within the meaning
of Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended.  The Sellers understand that the Purchase Price Shares are being
offered in reliance upon specific exemptions from the registration requirements
of United States federal and state securities laws and that the Purchaser is
relying upon the truth and accuracy of, and the Sellers’ compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Sellers set forth herein in order to determine the availability of such
exemptions and the eligibility of the Seller to acquire the Purchase Price
Shares.
 
4.35.                      Disclosure.  All statements contained in any
schedule, certificate, opinion, instrument, or other document delivered by or on
behalf of the Seller or the Companies pursuant hereto or in connection with the
transactions contemplated hereby shall be deemed representations and warranties
by the Seller and the Companies herein.  No statement, representation or
warranty by the Seller or the Companies in this Agreement or in any schedule,
certificate, opinion, instrument, or other document furnished or to be furnished
to the Purchaser pursuant hereto or in connection with the transactions
contemplated hereby contains or will contain any known untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading or necessary in order to provide a prospective purchaser of the
business of the Companies with full and fair disclosure concerning the
Companies, the Business, and the Companies’ affairs.
 
 
11

--------------------------------------------------------------------------------


 


ARTICLE V   REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
5.1 Organization and Good Standing.
 
The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland and has all material licenses,
permits, authorizations and the power and authority to own and lease its assets
and properties and to conduct its business as it is now being conducted.  The
Purchaser is duly qualified or licensed to do business and is in good standing
as a foreign corporation under the laws of the jurisdictions in which the
conduct of its business or the ownership or leasing of its assets and properties
requires such qualification.
 
5.2 Authority; Enforceability.
 
                      The Purchaser has the corporate power and authority to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby.  The execution, delivery and performance of this Agreement
by the Purchaser have been duly authorized by all necessary corporate action on
the part of the Purchaser.  This Agreement has been duly executed and delivered
by the Purchaser and this Agreement constitutes (or when executed and delivered
will constitute) legal, valid and binding obligations of the Purchaser,
enforceable against the Purchaser in accordance with their respective terms.


5.3 Conflicts; Consents of Third Parties.
 
(a) The authorization, execution, delivery and performance by the Purchaser of
this Agreement and the other Purchaser Documents and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) violate or
conflict with any provision of the Purchaser’s charter or bylaws; (ii) violate,
conflict with, result in a breach of or constitute (with or without notice or
lapse of time or both) a default under, give rise to a right of termination,
amendment or cancellation of, accelerate the performance required by, or result
in any payment under, any contract, instrument or other writing of any nature
whatsoever to or by which the Purchaser is a party or is bound, or by which any
of its properties or assets is subject; or (iii) violate, conflict with or
result in a breach of any law, rule, regulation or other legal requirement
applicable to the Purchaser.


(b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or governmental body
is required on the part of the Purchaser in connection with the execution and
delivery of this Agreement or the compliance by Purchaser with any of the
provisions hereof or thereof.
 
5.4 Litigation.
 
There is no action, suit, proceeding (including, without limitation, all
arbitrations and alternative dispute resolution proceedings) or governmental
investigation of or pending or, to the knowledge of the Purchaser, threatened
against the Purchaser which relates to the transactions contemplated by this
Agreement, nor does the Purchaser have any knowledge of any reasonably likely
basis or set of circumstances for any such action, suit, proceeding, claim or
investigation, the result of which could materially and adversely affect the
Purchaser or the transactions contemplated hereby or could impair the ability of
the Purchaser to consummate the transactions contemplated hereby.
 
5.5 Investment Intention.
 
The Purchaser is acquiring the Securities for its own account, for investment
purposes only and not with a view to the distribution (as such term is used in
Section 2(11) of the Securities Act of 1933, as amended (the "Securities Act")
thereof.  Purchaser understands that the Securities have not been registered
under the Securities Act and cannot be sold unless subsequently registered under
the Securities Act or an exemption from such registration is available.
 
 
12

--------------------------------------------------------------------------------


 
 
5.6 Due Authorization of Purchase Price Shares.
 
                      The Purchase Price Shares when delivered to the Seller
shall be validly issued and outstanding as fully paid and non-assessable, free
and clear of any liens, pledges, encumbrances, charges, agreements, options,
claims or other arrangements or restrictions of any kind.
 
5.7 Broker.
 
The Purchaser has not retained any broker in connection with any transaction
contemplated by this Agreement.  The Seller shall not be obligated to pay any
fee or commission associated with the retention or engagement by the Purchaser
of any broker in connection with any transaction contemplated by this Agreement.
 
ARTICLE VI COVENANTS
 
6.1 Access to Information.
 
The Seller and the Companies agree that, prior to the Closing Date, the
Purchaser shall be entitled, through its officers, employees and representatives
(including, without limitation, its legal advisors and accountants), to make
such investigation of the properties, businesses and operations of the Companies
and their Subsidiaries and such examination of the books, records and financial
condition of the Companies and their Subsidiaries as it reasonably requests and
to make extracts and copies of such books and records.  Any such investigation
and examination shall be conducted during regular business hours and under
reasonable circumstances, and the Seller shall cooperate, and shall cause the
Companies and their Subsidiaries to cooperate, fully therein.  No investigation
by the Purchaser prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements of the
Seller contained in this Agreement or the Employment Agreement.  In order that
the Purchaser may have full opportunity to make such physical, business,
accounting and legal review, examination or investigation as it may reasonably
request of the affairs of the Companies and their Subsidiaries, the Seller shall
cause the officers, employees, consultants, agents, accountants, attorneys and
other representatives of the Companies and their Subsidiaries to cooperate fully
with such representatives in connection with such review and examination.
 
6.2 Conduct of the Business Pending the Closing.
 
(a) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, not to be unreasonably withheld or
delayed, the Seller shall, and shall cause the Companies to:
 
(i) Conduct the respective businesses of the Companies only in the ordinary
course consistent with past practice;
 
(ii) Use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill of the Companies and (B) preserve its present relationship with Persons
having business dealings with the Companies;
 
(iii) Maintain (A) all of the assets and properties of the Companies in their
current condition, ordinary wear and tear excepted and (B) insurance upon all of
the properties and assets of the Companies in such amounts and of such kinds
comparable to that in effect on the date of this Agreement;
 
(iv) (A) maintain the books, accounts and records of the Companies  in the
ordinary course of business consistent with past practices, (B) continue to
collect accounts receivable and pay accounts payable utilizing normal procedures
and without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the operation of the
Companies; and
 
(v) Comply in all material respects with applicable Laws.
 
(b) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, which shall not be unreasonably withheld
or delayed, the Seller shall not, and shall cause the Companies not to:
 
 
13

--------------------------------------------------------------------------------


 
 
(i) Except for payments in the ordinary course consistent with past practice,
declare, set aside, make or pay any dividend or other distribution in respect of
the capital stock of the Companies or repurchase, redeem or otherwise acquire
any outstanding shares of the capital stock or other securities of, or other
ownership interests in, the Companies;
 
(ii) Transfer, issue, sell or dispose of any shares of capital stock or other
securities of the Companies or grant options, warrants, calls or other rights to
purchase or otherwise acquire shares of the capital stock or other securities of
the Companies;
 
(iii) Effect any recapitalization, reclassification, stock split or like change
in the capitalization of the Companies;
 
(iv) Amend the certificate of incorporation or by-laws of the Companies;
 
(v) (A) materially increase the annual level of compensation of any employee of
the Companies, (B) increase the annual level of compensation payable or to
become payable by the Companies to any of its executive officers, (C) grant any
unusual or extraordinary bonus, benefit or other direct or indirect compensation
to any employee, director or consultant, (D) increase the coverage or benefits
available under any (or create any new) severance pay, termination pay, vacation
pay, company awards, salary continuation for disability, sick leave, deferred
compensation, bonus or other incentive compensation, insurance, pension or other
employee benefit plan or arrangement made to, for, or with any of the directors,
officers, employees, agents or representatives of the Companies or otherwise
modify or amend or terminate any such plan or arrangement or (E) enter into any
employment, deferred compensation, severance, consulting, non-competition or
similar agreement (or amend any such agreement) to which the Companies is a
party or involving a director, officer or employee of the Companies in his or
her capacity as a director, officer or employee of the Companies;
 
(vi) Except for trade payables and for indebtedness for borrowed money incurred
in the ordinary course of business and consistent with past practice, borrow
monies for any reason or draw down on any line of credit or debt obligation, or
become the guarantor, surety, endorser or otherwise liable for any debt,
obligation or liability (contingent or otherwise) of any other Person, or change
the terms of payables or receivables;
 
(vii) Subject to any Lien (except for leases that do not materially impair the
use of the property subject thereto in their respective businesses as presently
conducted), any of the properties or assets (whether tangible or intangible) of
the Companies;
 
(viii) Acquire any material properties or assets or sell, assign, transfer,
convey, lease or otherwise dispose of any of the material properties or assets
(except for fair consideration in the ordinary course of business consistent
with past practice) of the Companies;
 
(ix) Cancel or compromise any debt or claim or waive or release any material
right of the Companies except in the ordinary course of business consistent with
past practice;
 
(x) Enter into any commitment for capital expenditures or the purchase of assets
out of the ordinary course in excess of $5,000;
 
(xi) Permit the Companies to enter into any transaction or to make or enter into
any Contract which by reason of its size or otherwise is not in the ordinary
course of business consistent with past practice;
 
(xii) Permit the Companies to enter into or agree to enter into any merger or
consolidation with any corporation or other entity, or engage in any new
business, or invest in, make a loan, advance or capital contribution to, or
otherwise acquire the securities of any other Person;
 
(xiii) Except for transfers of cash pursuant to normal cash management
practices, permit the Companies to make any investments in or loans to, or pay
any fees or expenses to, or enter into or modify any Contract with, the Seller
or any Affiliate of the Seller; or
 
(xiv) Agree to do anything prohibited by this Section 6.2 or anything which
would make any of the representations and warranties of the Seller in this
Agreement or the Employment Agreement untrue or incorrect in any material
respect as of any time through and including the Closing.
 
 
 
14

--------------------------------------------------------------------------------


 
6.3 Consents.
 
The Seller and the Companies shall use their best efforts, and the Purchaser
shall cooperate with the Seller and the Companies, to obtain at the earliest
practicable date all consents and approvals required to consummate the
transactions contemplated by this Agreement, including, without limitation, the
consents and approvals referred to in Schedule 4.7 hereto; provided, however,
that neither the Seller, the Companies nor the Purchaser shall be obligated to
pay any consideration therefor to any third party from whom consent or approval
is requested.
 
6.4 Other Actions.
 
Each of the Seller, the Companies and the Purchaser shall use its best efforts
to (i) take all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement and (ii) cause the fulfillment at the earliest
practicable date of all of the conditions to their respective obligations to
consummate the transactions contemplated by this Agreement.
 
6.5 No Solicitation.
 
The Sellers will not, and will not cause or permit the Companies or any of the
Companies’ directors, officers, employees, representatives or agents
(collectively, the "Representatives") to, directly or indirectly, prior to
October 30, 2008, (i) discuss, negotiate, undertake, authorize, recommend,
propose or enter into, either as the proposed surviving, merged, acquiring or
acquired corporation, any transaction involving a merger, consolidation,
business combination, purchase or disposition of any amount of the assets or
capital stock or other equity interest in the Companies other than the
transactions contemplated by this Agreement (an "Acquisition Transaction"), (ii)
facilitate, encourage, solicit or initiate discussions, negotiations or
submissions of proposals or offers in respect of an Acquisition Transaction,
(iii) furnish or cause to be furnished, to any Person, any information
concerning the business, operations, properties or assets of the Companies in
connection with an Acquisition Transaction, or (iv) otherwise cooperate in any
way with, or assist or participate in, facilitate or encourage, any effort or
attempt by any other Person to do or seek any of the foregoing.  The Seller will
inform the Purchaser in writing immediately following the receipt by Seller, the
Companies or any Representative of any proposal or inquiry in respect of any
Acquisition Transaction.
 
6.6 Preservation of Records.
 
The Seller and the Purchaser agree that each of them shall preserve and keep the
records held by it relating to the business of the Companies for a period of
three years from the Closing Date and shall make such records and personnel
available to the other as may be reasonably required by such party in connection
with, among other things, any insurance claims by, legal proceedings against or
governmental investigations of the Seller or the Purchaser or any of their
Affiliates or in order to enable the Seller or the Purchaser to comply with
their respective obligations under this Agreement and each other agreement,
document or instrument contemplated hereby or thereby. 
 
6.7 Publicity.
 
None of the Seller, the Companies nor the Purchaser shall issue any press
release or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed,
unless, in the sole judgment of the Purchaser, the Companies or the Seller,
disclosure is otherwise required by applicable Law or by the applicable rules of
any stock exchange on which the Purchaser lists securities, provided that, to
the extent required by applicable law, the party intending to make such release
shall use its best efforts consistent with such applicable law to consult with
the other party with respect to the text thereof.
 
6.8 Use of Name.
 
The Seller hereby agrees that upon the consummation of the transactions
contemplated hereby, the Purchaser and the Companies shall have the sole right
to the use of all of the names utilized by the and any derivation of the
aforementioned names, and the Seller shall not and shall not cause or permit any
Affiliate to use such name or any variation or simulation thereof. 
 
6.9 Employment Agreement.
 
On or prior to the Closing Date, Terry L. Lee shall enter into that
certain Employment, Noncompetition and Nondisclosure Agreement with the Company,
substantially in the form of agreements attached hereto as Exhibit 6.9 (the
“Employment Agreement”).
 
 
15

--------------------------------------------------------------------------------


 
 
6.10 Intentionally left blank. 
 
6.11 Financial Statements.
 
The Seller shall deliver the Financial Statements (as defined in Section 4.8 of
this Agreement) to the Purchaser on or prior to the Closing Date.


6.12 Tax Election.
 
At the sole discretion of the Purchaser, the Seller agree to make a timely
election under Internal Revenue Code Section 338(h)(10).
 
6.15  Tax Matters.
 
                                (a)           Tax Periods Ending on or Before
the Closing Date.  The Sellers shall prepare or cause to be prepared and file or
cause to be filed all Tax Returns for the Companies for all periods through and
including the Closing Date which are filed after the Closing Date as soon as
practicable and prior to the date due (including any proper extensions
thereof).  The Sellers shall permit the Companies and the Purchaser to review
and provide comments, if any, on each such Return described in the preceding
sentence prior to filing.  The Companies shall deliver to the Sellers each such
Return signed by the appropriate officer(s) of the Companies for filing within
ten (10) days following the Sellers’ delivery to the Companies and the Purchaser
of any such Return after having taken into account Purchaser’s comments, if
any.  The Sellers shall deliver to the Companies promptly after filing each such
Return a copy of the filed Return and evidence of its filing.  The Sellers shall
pay the costs and expenses incurred in the preparation and filing of the Tax
Returns on or before the date such costs and expenses are due.


If the Companies provide comments to the Sellers and at the end of such ten (10)
day period the Companies and the Sellers have failed to reach written agreement
with respect to all of such disputed items, the parties shall submit the
unresolved items to arbitration for final determination. Promptly, but no later
than thirty (30) days after its acceptance of its appointment as arbitrator, the
arbitrator shall render an opinion as to the disputed items. The determination
of the arbitrator shall be conclusive and binding upon the parties. The
Companies and the Sellers (as a group) shall each pay one half of the fees,
costs and expenses of the arbitrator. The prevailing party may be entitled to an
award of pre- and post-award interest as well as reasonable attorneys’ fees
incurred in connection with the arbitration and any judicial proceedings related
thereto as determined by the arbitrator.


                                (b)           Tax Periods Beginning Ending After
the Closing Date.  The Companies or the Purchaser shall prepare or cause to be
prepared and file or cause to be filed any Returns of the Companies for Tax
periods that begin and end after the Closing Date.


                                (c)           Refunds and Tax Benefits.  Any Tax
refunds that are received after the Closing Date by the Seller (other than tax
refunds received in connection with such Seller’s individual tax Returns), the
Purchaser or the Companies, and any amounts credited against Tax to which the
Seller, the Purchaser or the Companies become entitled, shall be for the account
of the Companies, and the Seller shall pay over to the Companies any such refund
or the amount of any such credit within fifteen (15) days after receipt or
entitlement thereto.  In addition, to the extent that a claim for refund or a
proceeding results in a payment or credit against Tax by a taxing authority to
the Seller, the Seller shall pay such amount to the Companies within fifteen
(15) days after receipt or entitlement thereto.


                                (d)           Cooperation on Tax Matters.


                                           (i)           The Purchaser, the
Companies and the Sellers shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the filing of any Returns
pursuant to this Section and any audit, litigation or other proceeding with
respect to Taxes assessed against the Companies.  Such cooperation shall include
the retention and (upon the other party's request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  The Companies and the Sellers agree (A) to retain all books and
records with respect to Tax matters pertinent to the Companies relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by the Purchaser or the
Seller, any extensions thereof) of the respective tax periods, and to abide by
all record retention agreements entered into with any taxing authority, and (B)
to give the other party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other party so
requests, the Companies or the Seller, as the case may be, shall allow the other
party to take possession of such books and records.
 
 
 
16

--------------------------------------------------------------------------------



 
                                           (ii)           The Purchaser and the
Sellers further agree, upon request, to use their best efforts to obtain any
certificate or other document from any governmental authority or any other
Person as may be necessary to mitigate, reduce or eliminate any Tax that could
be imposed against any of the parties hereto (including, but not limited to,
with respect to the transactions contemplated hereby).


                                           (iii)           The Purchaser and the
Sellers further agree, upon request, to provide the other party with all
information that either party may be required to report pursuant to §6043 of the
Code and all Treasury Department Regulations promulgated thereunder.


ARTICLE VII  CONDITIONS TO CLOSING
 
7.1 Conditions Precedent to Obligations of Purchaser.
 
The obligation of the Purchaser to consummate the transactions contemplated by
this Agreement is subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Purchaser in whole or in part to the extent permitted by applicable law):
 
(a) to the best of Seller’s knowledge, all representations and warranties of the
Sellers and the Companies contained herein shall be true and correct as of the
date hereof;
 
(b) to the best of Seller’s knowledge, all representations and warranties of the
Seller contained herein qualified as to materiality shall be true and correct,
and the representations and warranties of the Seller and the Companies contained
herein not qualified as to materiality shall be true and correct in all material
respects as of the Closing Date with the same effect as though those
representations and warranties had been made again at and as of that time;
 
(c) to the best of Seller’s knowledge, the Seller and the Companies shall have
performed and complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by  them
on or prior to the Closing Date;
 
(d) the Purchaser shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Purchaser)
executed by Seller certifying as to the fulfillment of the conditions specified
in Sections 7.1(a), 7.1(b) and 7.1(c) hereof;
 
(e) Certificates representing 100% of the Securities shall have been, or shall
at the Closing be, validly delivered and transferred to the Purchaser, free and
clear of any and all Liens;
 
(f) there shall not have been or occurred any Material Adverse Change;
 
(g) the Seller and the Companies shall have obtained all consents and waivers
referred to in Schedule 4.7 hereto, in a form reasonably satisfactory to the
Purchaser, with respect to the transactions contemplated by this Agreement and
the Employment Agreement;
 
(h) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Sellers and the Companies, or the Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby, and there shall not be in
effect any order by a governmental body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby;
 
(i)  the Employment Agreement shall have been executed and delivered; and
 
(j) the Purchaser shall have received information satisfactory in its sole
discretion to verify the accuracy of all financial information delivered by the
Seller to the Purchaser.
 


7.2 Conditions Precedent to Obligations of the Sellers and the Companies.
 
The obligations of the Sellers and the Companies to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, prior to or on
the Closing Date, of each of the following conditions (any or all of which may
be waived by the Seller and the Companies in whole or in part to the extent
permitted by applicable law):
 
(a) all representations and warranties of the Purchaser contained herein shall
be true and correct as of the date hereof;
 
(b) all representations and warranties of the Purchaser contained herein
qualified as to materiality shall be true and correct, and all representations
and warranties of the Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects,  as of the Closing Date with
the same effect as though those representations and warranties had been made
again at and as of that date;
 
 
 
17

--------------------------------------------------------------------------------


 
(c) the Purchaser shall have performed and complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;
 
(d) the Seller shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Sellers) executed
by the Chief Executive Officer and Chief Financial Officer of the Purchaser
certifying as to the fulfillment of the conditions specified in Sections 7.2(a),
7.2(b) and 7.2(c);
 
(e) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Sellers, the Companies, or the Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby, and there shall not be in
effect any Order by a Governmental Body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby; and
 
(f) the Employment Agreement shall have been executed and delivered; and
 
ARTICLE VIII  DOCUMENTS TO BE DELIVERED
 
8.1 Documents to be Delivered by the Seller.
 
At the Closing, the Sellers shall deliver, or cause to be delivered, to the
Purchaser the following:
 
(a) stock certificates representing the Securities, duly endorsed in blank or
accompanied by stock transfer powers and with all requisite stock transfer tax
stamps attached;
 
(b) the certificates referred to in Section 7.1(d) and 7.1(e) hereof;
 
(c) copies of all consents and waivers referred to in Section 7.1(g) hereof; and
 
(d) the Employment Agreement;
 
(e) certificate of good standing with respect to the Companies issued by the
Secretary of State of the State of incorporation, and for each state in which
the Companies is qualified to do business as a foreign corporation; and
 
(f) such other documents as the Purchaser shall reasonably request.
 
8.2 Documents to be Delivered by the Purchaser.
 
At the Closing, the Purchaser shall deliver to the Seller the following:
 
(a) The Cash Purchase Price;
 
(b) the Purchase Price Shares, (within five days of the Closing Date);


(c) the Promissory Note;


                      (d)  the certificates referred to in Section 7.2(d)
hereof;
 
                      (e) the Employment Agreement; and
 
                      (f) such other documents as the Seller shall reasonably
request.
 
 
18

--------------------------------------------------------------------------------


 


ARTICLE IX     INDEMNIFICATION
 
9.1 Indemnification.
 
(a) Subject to Section 9.2 hereof, the Sellers hereby agree to jointly and
severally indemnify and hold the Purchaser, the Companies, and their respective
directors, officers, employees, Affiliates, agents, successors and assigns
(collectively, the "Purchaser Indemnified Parties") harmless from and against:
 
(i)           any and all liabilities of the Companies of every kind, nature and
description, absolute or contingent, existing as against the Companies prior to
and including the Closing Date or thereafter coming into being or arising by
reason of any state of facts existing, or any transaction entered into, on or
prior to the Closing Date, except to the extent that the same have been fully
provided for in the Balance Sheet or disclosed in the notes thereto or were
incurred in the ordinary course of business between the Balance Sheet date and
the Closing Date;   
 
                                (ii)           subject to Section 10.3, any and
all losses, liabilities, obligations, damages, costs and expenses (collectively,
the “Losses”) based upon, attributable to or resulting from the failure of any
representation or warranty of the Seller set forth in Section 4 hereof, or any
representation or warranty contained in any certificate delivered by or on
behalf of the Seller pursuant to this Agreement, to be true and correct in all
material respects as of the date made;
 
(iii) any and all Losses based upon, attributable to or resulting from the
breach of any covenant or other agreement on the part of the Seller under this
Agreement;
 
(iv) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including reasonable
attorneys' and other reasonable professionals' fees and disbursements
(collectively, "Expenses") incident to any and all Losses with respect to which
indemnification is provided pursuant to this Section 9.1(a)
 
(b) Subject to Section 9.2, Purchaser hereby agrees to indemnify and hold the
Sellers and their respective Affiliates, agents, successors and assigns
(collectively, the "Seller Indemnified Parties") harmless from and against:
 
(i) any and all Losses based upon, attributable to or resulting from the failure
of any representation or warranty of the Purchaser set forth in Section 5
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Purchaser pursuant to this Agreement, to be true and
correct in all material respects as of the date made;
 
(ii) any and all Losses based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of the Purchaser under this
Agreement or arising from the ownership or operation of the Companies from and
after the Closing Date; and
 
(iii) any and all Expenses incident to the foregoing.
 


9.2 Limitations on Indemnification for Breaches of Representations and
Warranties.
 
An indemnifying party shall not have any liability under Section 9.1(a) or
Section 9.1(b) hereof unless the aggregate amount of Losses and Expenses to the
indemnified parties finally determined to arise thereunder based upon,
attributable to or resulting from the failure of any representation or warranty
to be true and correct, or any breach hereof,  exceeds $150,000 (the “Basket”)
and, in such event, the indemnifying party shall be required to pay the entire
amount of such Losses and Expenses in excess of $150,000 (the “Deductible”).  In
any event, the maximum amount of indemnifiable Losses and Expenses which may be
recovered by either party shall not exceed $300,000.
 
9.3 Indemnification Procedures.
 
(a) In the event that any Legal Proceedings shall be instituted or that any
claim or demand ("Claim") shall be asserted by any Person in respect of which
payment may be sought under Section 9.1 hereof (regardless of the Basket or the
Deductible referred to above), the indemnified party shall reasonably and
promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the indemnifying
party.  The indemnifying party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses of the indemnified
party indemnified against hereunder.  If the indemnifying party elects to defend
against, negotiate, settle or otherwise deal with any Claim which relates to any
Losses of the indemnified party indemnified against hereunder, it shall within
five (5) days (or sooner, if the nature of the Claim so requires) notify the
indemnified party of its intent to do so.  If the indemnifying party elects not
to defend against, negotiate, settle or otherwise deal with any Claim which
relates to any Losses of the indemnified party indemnified against hereunder,
fails to notify the indemnified party of its election as herein provided or
contests its obligation to indemnify the indemnified party for such Losses under
this Agreement, the indemnified party may defend against, negotiate, settle or
otherwise deal with such Claim. If the indemnifying party shall assume the
defense of any such Claim, the indemnified party may participate, at his or its
own expense, in the defense of such Claim; provided, however, that such
indemnified party shall be entitled to participate in any such defense with
separate counsel at the expense of the indemnifying party if, (i) so requested
by the indemnifying party to participate or (ii) in the reasonable opinion of
counsel to the indemnified party, a conflict or potential conflict exists
between the indemnified party and the indemnifying party that would make such
separate representation advisable; and provided, further, that the indemnifying
party shall not be required to pay for more than one such counsel for all
indemnified parties in connection with any Claim.  The parties hereto agree to
cooperate fully with each other in connection with the defense, negotiation or
settlement of any such Claim.
 
 
19

--------------------------------------------------------------------------------


 
 
(b) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter, as determined by such court, board or agency or pursuant to such
settlement against, as the case may be and the indemnifying party shall be
required to pay all of the sums so due and owing to the indemnified party by
wire transfer of immediately available funds within 10 business days after the
date of such notice.
 
9.4 Tax Treatment of Indemnity Payments.
 
The Seller and the Purchaser agree to treat any indemnity payment made pursuant
to this Article 9 as an adjustment to the Purchase Price for federal, state,
local and foreign income tax purposes.
 
9.5 No Right of Set Off.
 
The Seller and Purchaser agree than any indemnification claim shall not be set
off by any party without final adjudication specific to the indemnity claim and
the right to set off.


ARTICLE X   MISCELLANEOUS
 
10.1 Payment of Sales, Use or Similar Taxes.
 
All sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement shall be borne solely by the
Seller.
 
10.2 Survival of Representations and Warranties.
 
The parties hereto hereby agree that the representations and warranties
contained in this Agreement or in any certificate, document or instrument
delivered in connection herewith, shall survive the execution and delivery of
this Agreement, and the Closing hereunder, regardless of any investigation made
by the parties hereto; provided, however, that any claims or actions with
respect thereto shall terminate unless within twelve (12) months after the
Closing Date written notice of such claims is given to the Seller or such
actions are commenced.
 
10.3 Expenses.
 
Except as otherwise provided in this Agreement, the Seller and the Purchaser
shall each bear its own expenses incurred in connection with the negotiation and
execution of this Agreement and each other agreement, document and instrument
contemplated by this Agreement and the consummation of the transactions
contemplated hereby and thereby, it being understood that in no event shall the
Companies bear any of such costs and expenses.
 
10.4 Specific Performance.
 
(a) The Seller acknowledges and agrees that the breach of this Agreement would
cause irreparable damage to the Purchaser and that the Purchaser will not have
an adequate remedy at law.  Therefore, the obligations of the Seller under this
Agreement, including, without limitation, the Seller’s obligation to sell the
Securities to the Purchaser, shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith.  Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any party may have under this Agreement or
otherwise.
 
 
20

--------------------------------------------------------------------------------


 
 
(b) The Purchaser acknowledges and agrees that the breach of this Agreement
would cause irreparable damage to the Seller and that the Seller will not have
an adequate remedy at law.  Therefore, the obligations of the Purchaser under
this Agreement, including, without limitation, the Purchaser’s obligation to
purchase the Securities from the Seller, shall be enforceable by a decree of
specific performance issued by any court of competent jurisdiction, and
appropriate injunctive relief may be applied for and granted in connection
therewith.  Such remedies shall, however, be cumulative and not exclusive and
shall be in addition to any other remedies which any party may have under this
Agreement or otherwise.


10.5 Further Assurances.
 
The Seller and the Purchaser each agrees to execute and deliver such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.
 
10.6 Submission to Jurisdiction; Consent to Service of Process.
 
(a) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the state of Kentucky
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 10.10.
 
10.7 Entire Agreement; Amendments and Waivers.
 
                      This Agreement (including the Letter of Intent, the terms
of which are incorporated herein, together with all schedules and exhibits
hereto) represents the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior or
contemporaneous agreements or understandings among the parties with regard to
the subject matter hereof.  This Agreement can be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is
sought.  No action taken pursuant to this Agreement, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein.  The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.  No failure on the part of any party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
 
10.8 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the state of Kentucky.
 
10.9 Table of Contents and Headings.
 
The table of contents and section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.
 
10.10 Notices.
 
 
 
21

--------------------------------------------------------------------------------


 
All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally or mailed by certified mail,
return receipt requested, or by reputable overnight courier to the parties (and
shall also be transmitted by facsimile to the Persons receiving copies thereof)
at the following addresses (or to such other address as a party may have
specified by notice given to the other party pursuant to this provision):
 
(a)  
Purchaser:
 
Heartland, Inc.
1501 US Hwy 25E
Middlesboro, KY  40965
Attn:  Mitchell Cox, CFO
Phone:  (   )    -
Facsimile: (   )  -
 
Copy to:
 
Stephen Fleming, Esq.
Law Offices of Stephen M. Fleming PLLC
403 Merrick Avenue, 2nd Floor
East Meadow, New York 11554
Phone:  (516) 833-5034
Facsimile: (516) 997-1209

 
 
(b)  
Seller and Companies:
P.O. Box 2580
Middleboro, KY 40965
Phone: ( )    -
Facsimile:  (   )    -

Copy to:

 
10.11 Severability.
 
If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.
 
10.12 Binding Effect; Assignment.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.  Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement except as provided below.  No
assignment of this Agreement or of any rights or obligations hereunder may be
made by any of the Seller, the Companies or the Purchaser (by operation of law
or otherwise) without the prior written consent of the other parties hereto and
any attempted assignment without the required consents shall be void; provided,
however, that the Purchaser may assign this Agreement and any or all rights or
obligations hereunder (including, without limitation, the Purchaser’s rights to
purchase the Securities and the Purchaser'’s rights to seek indemnification
hereunder) to any Affiliate of the Purchaser.  Upon any such permitted
assignment, the references in this Agreement to the Purchaser shall also apply
to any such assignee unless the context otherwise requires.
 
[Remainder of Page Intentionally Left Blank]
 


22

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


HEARTLAND, INC.




By:           ________________________________
Name:
Title:


LEE OIL COMPANY, INC.




By:_______________________________
Terry L. Lee, CEO and President


LEE ENTERPRISES, INC.




By:_______________________________
Terry L. Lee, CEO and President




LEE’S FOOD MART, LLC




By:_______________________________
Terry L. Lee, Chief Manager


Lee Stockholders


____________________________________
Terry Lee, on behalf of LEE HOLDINGCOMPANY, LP




____________________________________
Gary Lee
 
 
 
 
23